IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                         DIVISION ONE
STATE OF WASHINGTON,                     )       No. 76255-9-1
                                         )
                     Respondent,         )
                                         )
       v.                                )
                                         )
EARL IRA BOWMAN,                         )       UNPUBLISHED OPINION
                                         )
                     Appellant.          )       FILED: August 28, 2017
                                         )

       PER CURIAM. Earl Bowman challenges the judgment and sentence imposed

following his guilty plea to third degree assault. His court-appointed attorney has filed a

motion to withdraw on the ground that there is no basis for a good faith argument on

review. Pursuant to State v. Theobald, 78 Wn.2d 184, 470 P.2d 188 (1970), and

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493(1967), the motion

to withdraw must:

      (1) be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. (2) A copy of counsel's brief should be
      furnished the indigent and (3) time allowed him to raise any points that he
      chooses;(4) the court—not counsel—then proceeds, after a full examination
      of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wn.2d at 185 (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Bowman's counsel on appeal filed a brief

with the motion to withdraw. Bowman was served with a copy of the brief and informed

of his right to file a statement of additional grounds for review. Bowman filed a

supplemental brief which, though late, was considered by this court.
No. 76255-9-1/2


       The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel:

          Was Bowman's offender score incorrectly calculated?

          Was Bowman denied his right to effective assistance of counsel?

          Was Bowman denied his right to speedy sentencing?

The court also raised and considered the following potential issues:

          Did the trial court err in imposing a no-contact order?

       The potential issues are wholly frivolous. The motion to withdraw is granted and

the appeal is dismissed.


                                                  FOR THE COURT:




                                              2